Citation Nr: 0300201	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for neck disability.  

(The questions of whether service connection should be 
granted for neck disability, and entitlement to an 
increased rating for residuals of fracture of the left 
clavicle with separation of the acromioclavicular joint, 
and entitlement to an increased rating for residuals of 
gunshot wound with fracture of the left os ilium and 
involvement of the left flank, including Muscle Group 
XVII, will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from August 1966 
to September 1969.  

By a July 1973 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
denied the veteran's claim of entitlement to service 
connection for neck disability.  A decision of August 
1980, denied the veteran's request to reopent the claim.  
The veteran did not appeal that decision.  A decision by 
the RO in July 2001 denied reopening the claim for service 
connection for neck disability.  

This decision by the Board of Veterans' Appeals (the 
Board) is limited to the question of whether the veteran's 
claim for service connection for neck disability should be 
reopened.  The question of whether the grant of service 
connection is warranted and entitlement to increased 
ratings for left clavicle fracture, and gunshot wound of 
the left os ileum will be the subjects of a later decision 
to be entered after further development of the record is 
completed in accordance with the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the development is completed 
the Board will provide notice as is required under the 
provisions of  38 C.F.R. § 20.903 (2002).  

After giving notice and reviewing any response received 
from the appellant, the Board will enter a decision 
addressing the question of whether service connection 
should be granted for neck disability.  In that decision, 
the Board will consider whether the veteran has any 
current neck disability that is related to service.  The 
claim will be reviewed under the provisions of 38 U.S.C.A. 
§ 1110 and applicable regulations including 38 C.F.R. 
§§ 3.303, 3.304 (2002).   


FINDINGS OF FACT

1.  In an unappealed August 1980 decision, the RO denied 
the veteran's request to reopen a claim for service 
connection for neck disability.  

2.  The evidence associated with the claims file 
subsequent to the RO's August 1980 decision bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
neck disability.  


CONCLUSIONS OF LAW

1.  The RO's August 1980 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(2002).  

2.  Since the RO's August 1980 decision, new and material 
evidence sufficient to reopen the veteran's claim for 
service connection for neck disability has been submitted, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991& 
Supp. 2001); 38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction, the veteran's claim of 
entitlement to service connection for neck disability was 
denied in an unappealed July 1973 rating decision by the 
RO.  In August 1980, the RO denied the bveteran's request 
to reopen the claim, and he did not appeal.  The Board 
must first examine whether the evidence warrants reopening 
the claim.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations and their application to the evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The claim was readjudicated under the VCAA in a rating 
decision of July 2001, which included the pertinent law 
and regulations regarding the submission of new and 
material evidence.  The veteran was provided further 
information regarding new and material claims in the 
rating decision of July 2001, and in the notice letter 
provided him that month.  He was provided further 
assistance concerning the claim of whether new and 
material evidence had been submitted in the statement of 
the case of April 2002, and during the video conference 
hearing before the undersigned in August 2002.  Further, 
there are voluminous VA medical records on file and the 
veteran testified at the hearing that he has not been 
treated privately with all his treatment provided by the 
Columbus, Ohio VA Medical Center.  

It is the judgment of the Board that for the reasons 
expressed herein the development of the claim has been 
consistent with reference to notice.  Therefore, further 
development is not required under the provisions of VCAA.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Accordingly, the Board will proceed to an evaluation of 
the issue of whether new and material evidence has been 
submitted.  


Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest 
to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  


Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1103 (2002).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence 
to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material 
evidence, which applies prospectively to all claims made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  As 
the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this 
case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so].  The regulations regarding new and material 
evidence are further discussed in the Analysis section 
below.  


Factual Background

At the time of the August 1980 decision, the RO considered 
that neck disability was not shown on the recent VA 
examination and that the claim was denied in the absence 
of a showing of a demonstration of chronic disability for 
which compensation benefits were warranted.  

In addition to the veteran's VA medical records, the 
evidence received subsequent to the decision of August 
1980 includes the following:

During video hearing testimony before the undersigned in 
August 2002, the veteran testified that the neck pain he 
first experienced in service coincident with his gunshot 
wound injuries is the same he has currently, and that this 
neck disorder has required continuing medical treatment 
from service to the present.  


Analysis

As noted under 38 C.F.R. § 3.156 (a) (2001), new and 
material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

There is no requirement, however, that in order to reopen 
a claim, the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits 
would be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all 
of the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and in Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the Court set forth a three-part test 
for the adjudication of previously denied claims to which 
finality had attached.  

Under the new Elkins test, the Secretary must first 
determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate 
the merits of the claim, but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins at 218-219; Winters at 206.  It is 
noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
2001).

Under the applicable law and VA regulations, the August 
1980 decision is final regarding the decision made then, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2001).

The Federal Circuit Court, in Hodge v. West, 155 F.3d 1356 
(1998) has lowered the threshold for what constitutes new 
and material evidence.  In light of the Hodge decision, it 
is the judgment of the Board that the veteran has 
submitted new and material evidence since the July 1973 
decision in order to reopen his claim for service 
connection for neck disability.  The hearing testimony of 
August 2002 provides both new and material evidence to 
reopen the claim.  

The reason for this is that for the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b) (2002).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim. 
Id.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

As such, the newly received hearing testimony evidence, 
which impacts on whether there has been continuity of 
symptomatology since service, is of such significance that 
it must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the claim is reopened.  




ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for neck disability 
is reopened.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

